DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 15, 2020.
Claims 1, 5, 14 and 15 have been amended and are hereby entered.
Claims 1 and 3 – 20 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed October 15, 2020, caused the withdrawal of the rejection of claims 5 and 14 under 35 U.S.C. 103 as being unpatentable over Kottas and Rayabarapu as set forth in the office action mailed July 17, 2020.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments filed October 15, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Kottas and Rayabarapu does not render obvious the claims as currently amended. Examiner respectfully disagrees. While the claims have been amended to exclude compounds such as 142 and 121 of Kottas, which were presented in the office action mailed July 17, 2020, the bridging group definitions of Kottas for L3 render obvious other compounds of the instant application, such as compound 35 of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4 and 6 - 13, and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kottas (EP2551274) in view of Rayabarapu (US20120061654).
As per claims 1, 3, 4 and 6 – 13, and 15, Kottas teaches:
A compound 
    PNG
    media_image1.png
    282
    279
    media_image1.png
    Greyscale
 ([0015]
    PNG
    media_image2.png
    194
    304
    media_image2.png
    Greyscale
)
While the Kottas definitions for Z1 to Z4 allow for any of them to be nitrogen or carbon Kottas does not specifically teach a compound where Z1 is a nitrogen. One of the compounds taught by Kottas is 
    PNG
    media_image3.png
    140
    203
    media_image3.png
    Greyscale
 , which only differs from the compound 
    PNG
    media_image4.png
    133
    135
    media_image4.png
    Greyscale
 in claim 15 of the instant application by the bridging atom and the arrangement of the carbon and nitrogen bonds to the platinum compound. However, the definition for L3 in Kottas allows for L3 to be a C=O group. 
Rayabarapu teaches aza dibenzo ligands such as 
    PNG
    media_image5.png
    188
    316
    media_image5.png
    Greyscale
([0065]) for use in light emitting devices as dopants ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kottas to bond the aza dibenzofuran to the platinum via the nitrogen compound and changing the pyridine to a benzene as taught by Rayabarapu. One of ordinary skill would have been motivated to make this modification because Formula 1 of Kottas teaches this arrangement is within the scope of the invention and because Rayabarapu teaches that the ligands provide better electron destabilization via the aza dibenzo-substituted ligand resulting in compounds that are more stable emitters. Additionally, these compound “may also provide devices having improved lifetime and lower operating voltage” ([0049]). 
When combined, Kottas and Rayabarapu includes each element claimed, with the only difference between the claimed invention and Kottas and Rayabarapu being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of longer lifetime and lower turn-on voltage (Kottas, [0064]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
When modified as taught by Rayabarapu, compound 142 as taught by Kottas reads on claims 1, 3 – 4 and 8 where M is Pt; X2 and X3 are carbon; X1 and X4 are nitrogen; Y1 to Y8 is carbon; CY1 and CY4 are both an azadibenzofuran group; b2 and b3 are 0 so that T2 and T3 are single bonds; T1 is *-C(=O)-* and b1 is 0;  CY2 and CY3 are a C6 carbocyclic group, specifically benzene; R1 to R6 are hydrogen. As per claims 9 – 12, the modified structure of Kottas reads on 1 is CY1-2 and X14 – X18 is carbon and X19 is oxygen; CY2 is CY2-1 and X2 is carbon and R21 to R23 are hydrogen; CY3 is CY3-1 and X3 is C and R31 to R33 are hydrogen; and CY4 is CY4-2, and X4 is nitrogen, X41, X42, X45-X48 are carbon and X49 are oxygen. As per claim 13, the modified structure of Kottas reads on the claimed limitations where CY1 is CY1(1), CY2 is CY2(1), CY3 is CY3(1), and CY4 is CY4(1), where X1 and X4 are nitrogen, X2 and X3 are carbon, X19 and X49 are oxygen.
As per claims 16 – 18, Kottas teaches:
An organic light-emitting device comprising a cathode, and anode and an organic layer comprising a hole transport region, an electron transport region, and an emission layer comprising the organometallic compound ([0025 – 0026]: “The device comprises.. an anode, a cathode, and organic layer disposed between the anode and the cathode…In one embodiment, the organic layer is an emissive layer and the compound in an emissive dopant” … [0035]: “Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155 and a cathode 160.”)
As per claim 19, Kottas teaches:
The emission layer further comprises a host ([0027]: “In one embodiment, the organic layer further comprises a host.”)
The amount of the host in the emission layer is greater than the amount of the organometallic compound in the emission layer (Table 1 in [0063] shoes that in example 1, the EML consists of a host compound B and 20% of Compound 4 as a dopant, which means that there is more host than dopant in the emission layer.)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kottas (EP2551274) and Rayabarapu (US20120061654) as applied to claim1, 3, 4, 6 - 13 and 15 - 19 above, and further in view of Je (KR20130043459, using the provided machine translation).
As per claims 5 and 14, Kottas and Rayabarapu teach all the limitations of claim 1. Kottas and Rayabarapu do not teach the fused bridging groups as claimed in claim 5 and shown in Figure 1(1) of claim 14 
    PNG
    media_image6.png
    418
    344
    media_image6.png
    Greyscale
. 
Je teaches orgnometallic compounds for use in the light emitting layers of organic electroluminescent devices (Abstract). These compounds are of Formula (1) 
    PNG
    media_image7.png
    307
    299
    media_image7.png
    Greyscale
(Claim 1). A particular compound includes Formula 28 
    PNG
    media_image8.png
    145
    88
    media_image8.png
    Greyscale
where the bridged compound reads on claims 5 and 14 wherein T1 (corresponding to T4 in Formula 1) is Si(R5)(R6) where R5 and R6 are substituted C6 aryl groups (and correspond to CY5 and CY6) bonded to each other via a linking group (which corresponds to T5) *-[N(L9)a9-(R9)]-* where L9 is a single bond and R9 is a C6 aryl group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compound of Kottass and Rayabarapu to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kottas (EP2551274) and Rayabarapu (US20120061654) as applied to claim 1 - 13 and 15 - 19 above, and further in view of Kinoshita (US20090079340).
As per claim 20, Kottas and Rayabarapu teach the organometallic compound of claim 1. Kottas and Rayabarapu do not teach:
Use of the compound in a diagnostic composition
Kinoshita teaches Platinum compounds, including those of Formula (VII) 
    PNG
    media_image9.png
    243
    331
    media_image9.png
    Greyscale
([0080]). Rayabarapu further teaches:
Use of the compound in a diagnostic composition ([0244]: The compounds of the invention can also be used for medical applications… and analysis.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the compound as taught by Kottas and Rayabarapu, in diagnostic compositions, as taught by Kinoshita because Kinoshita teaches that tetradentate compounds with similar ligands are suitable for use in medical applications. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789